BROCK, J.
 Defendant assigns as error that the trial judge did not conduct a voir dire to determine the voluntariness of defendant’s in-custody statement to the arresting officer. While testifying for the State the arresting officer, in answer to a question as to when he arrested defendant, volunteered the statement that defendant told him he had pawned the radio to Mr. Thomasson. Upon objection by defendant, the trial judge sustained the objection and emphatically instructed the jury to disregard the latter part of the officer’s testimony. Defendant’s argument that the judge should have additionally conducted a voir dire in the absence of the jury is without merit; the objection had already been sustained and the testimony stricken. *313It is true that later the officer was asked to relate, and did relate, what in-custody statements the defendant made; but no objection of any kind was made at trial, and the objection cannot be raised for the first time on appeal. Defendant is not entitled to sit silently at trial in hopes that the State’s evidence will work to his advantage, and, upon finding that it did not, have the benefit of objecting to the evidence for the first time on appeal. The rule that objection to evidence must be timely interposed at trial is necessary for the proper administration of justice.
Defendant’s remaining assignments of error relate to the charge and the failure of the trial court to grant judgment of nonsuit. We have carefully reviewed the charge in the light of the evidence and in our opinion it fairly and adequately complies with G.S. 1-180. A review of the evidence reveals that it is sufficient to require submission to the jury. In our view defendant had a fair trial, free from prejudicial error.
No error.
BRITT and HedricK, JJ., concur.